Citation Nr: 1427153	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for residuals of a right great toe injury.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

At the outset and as discussed in further detail below, the Board of Veterans' Appeals (Board) observes that the evidence of record suggests that the claimant's service records and any documents necessary to verify the dates and types of his military service may be fire-related.  While it appears rather certain that he has military service in the United States Army and/or Army Reserves on one or more occasions between 1955 and 1964, correspondence received from the National Archives Records Administration (NARA), the National Personnel Records Center (NPRC), and the claimant contains conflicting information, documentation and verification of the dates, components of his military service.  Accordingly, the Board will defer any statement as to the dates and types of his military service pending the results of the additional development requested below. 

In light of the foregoing and as discussed in further detail below, the claimant's status as a "veteran" for VA compensation and pension purposes remains unclear.  See 38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2013).  In that regard, service connection is not currently in effect for any disability and it remains uncertain whether the claimant served on active duty in any component of the Army.  Accordingly, the Board will refer to the claimant as the "appellant"  as opposed to "veteran" in the remainder of this decision.  In doing so, the Board wishes to make clear to the appellant that referring to him as such in no way prejudges his status as a veteran for VA compensation and pension purposes and the Board intimates no opinion as to any future determination as to his veteran status.  

These matters come before the Board on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2014, the appellant testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file.  

During the hearing, the undersigned AVLJ observed that an August 2007 statement of the case (SOC) addressed claims for service connection for multiple disabilities, however, the appellant did not timely perfect an appeal as to those claims as his VA Form 9, received in March 2008, was not received by VA within one year of the March 2006 rating decision addressing the claims or within 60 days of the August 2007 SOC.  The appellant's attorney clarified that with the exception of the claim for service connection for an acquired psychiatric disability, the appellant did not wish to pursue the additional claims for service connection addressed in the August 2007 SOC (left leg disability, presbyopia and ulcer disease).  As such, the March 2006 rating decision is final with respect to claims for service connection for a mood disorder, left leg, presbyopia and ulcer disease disabilities and the appellant's untimely March 2009 VA Form 9 is construed a claim to reopen solely his claim for service connection a mood disorder (claimed as PTSD).

Although the RO has characterized the appellant's claim for service connection for an acquired psychiatric disability as a claim for service connection for PTSD, the evidence of record shows that he has additional psychiatric diagnoses of schizoaffective disorder, alcohol dependence, depression and anxiety.  In light of the foregoing and the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons, the Board has recharacterized the claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In evaluating this case, the Board has not only reviewed the appellant's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of a right great toe injury, and lung and headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2006 decision, the RO denied entitlement to service connection for a mood disorder (claimed as PTSD) as the appellant failed to identify any service-related stressor and the evidence of record failed to show a clinical diagnosis of PTSD or that his diagnosed mood disorder was incurred in or aggravated by service.  

2. Statements and testimony associated with the claims file subsequent to the March 2006 RO decision, which identify service-related stressors and reflect reports of continuity of psychiatric symptomatology since the appellant's discharge from service, relate to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD and raise a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1. The March 2006 RO decision that denied entitlement to service connection for a mood disorder (claimed as PTSD) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2. Evidence received since the March 2006 RO decision is new and material; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It appears from a review of the June 2011 rating decision and June 2013 statement of the case (SOC) that the RO declined to reopen the appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Nevertheless, the preliminary question of whether the previously denied claim for service connection for an acquired psychiatric disorder should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claim.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO initially denied the appellant's claim for service connection for a mood disorder (claimed as PTSD) in a March 2006 rating decision.  At that time, the evidence of record included multiple pieces of correspondence on multiple dates from the National Personnel Records Center (NPRC), the appellant's congressman, and the National Archives Records Administration (NARA) concerning verification (or lack thereof) of the types and dates of the appellant's military service and obtainment of his service records; limited post-service VA and private inpatient and outpatient treatment records; an incomplete award letter from the Social Security Administration (SSA) received in May 1994; February 1993 Travel Board hearing testimony pertaining to compensation claims for non-psychiatric disability; and lay statements of the appellant and his friend and brother.  

Lay statements testimony of the appellant pertaining to claims for VA compensation and pension for non-psychiatric disability indicate that he had three periods of active service dating from January 8 to October 1955; February 2 to August 2, 1956; and from December 1956 or February 2, 1957  to April 8, 1958.  See September 1991 statement and February 1993 hearing transcript.  

As noted above and discussed in further detail below, correspondence received from the appellant, the NARA, and the NPRC contain conflicting information and evidence as to verification of the dates and types of the appellant's military service.  Reconciliation of the conflicting information and evidence contained in those documents, however, generally indicates that the appellant had one or more periods of active service and/or ACDUTRA/INACDUTRA service from January 1955 to December 17, 1974.   

The appellant first claimed entitlement to service connection for psychiatric disability (claimed as PTSD), among other non-psychiatric disabilities, in August 2005.  He merely indicated that he received treatment for PTSD at the Tuskegee VA Hospital or VAMC in the 1950s.  Accompanying the claim was a NA Form 13055 dated in March 2003, in which he indicated that he received treatment for "back flashes" at a Fort Jackson Army medical facility sometime between 1955 and 1958.  In lay statements received in July 2005, the appellant's brother and friend recalled that the appellant received VA treatment at a Tuskegee VA facility for "back flashes" from service between 1955 and 1958.  The appellant's brother recalled conversations with the appellant following his discharge from service about a leg injury the appellant sustained when he fell from a jeep during a field exercise and about a hurricane or tornado that struck Fort Jackson while the appellant and his unit were marching to the barracks from field exercises.  

In May 1994, one page of what appears to be a multi-page notice letter from the Social Security Administration (SSA) indicated that the appellant had severe mental impairments.  A post-hearing psychiatric evaluation with Dr. RH, a licensed clinical psychologist, apparently diagnosed the appellant with schizophrenia and as suffering from PTSD.  It was noted that records indicated that the he may have suffered from a head injury while a paratrooper in the Army and that he had hallucinations regarding the Korean and Vietnam wars.  

VA treatment records from the Central Alabama VA Health Care System, to include the Tuskegee VAMC, show multiple psychiatric complaints and diagnoses, to include depression in 1991, 1992, and July 2003; rule out depression verses rule out anxiety disorder not otherwise specified (NOS) in July 1992; rule out PTSD with anxiety in July 1992; schizoaffective disorder in June 1993; "prob PTSD" in March 2001; mood disorder NOS in July 2002 and October 2003; alcohol abuse in remission in August 2002; episodic alcohol abuse in March 2004; and a January 2006 problem list shows psychiatric diagnoses of unspecified alcohol abuse and mood disorder NOS.  They also that the appellant occasionally related his psychiatric complaints to service.  In July 1992, for instance, he complained of nightmares and flashbacks about going to war and jumping out of airplanes.

Based on the foregoing, in the March 2006 decision the RO concluded that the appellant failed to identify any service-related stressor and the evidence of record failed to show a clinical diagnosis of PTSD or that his diagnosed mood disorder was incurred in or aggravated by service.  

The RO provided the appellant notice of the March 2006 decision that same month and the appellant submitted a timely notice of disagreement.  The RO issued a SOC in August 2007; however, the appellant did not perfect an appeal as to the denial of service connection for a mood disorder (claimed as PTSD) as he did not submit a VA Form 9 (substantive appeal) until March 2008; more than one year after issuance of the March 2006 rating decision at issue and 60 days of the SOC.  The March 2006 decision is therefore final.  In order to reopen a claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the March 2006 determination, additional pieces of evidence have been made of record, to include lay statements of the appellant's sister, second ex-wife and nephew; and lay statements and testimony of the appellant.  

In April 2011, the appellant submitted stressor statements in support of his claim, which indicated that in about April 1957 a tornado struck Fort Jackson and trees fell on and injured people.  His second stressor include falling out of a jeep during service.  

Lay statements received from the appellant's sister, wife, and nephew in January 2014 indicated that since the appellant's discharge from service, he spoke of being injured when a storm hit Ft. Jackson, and an incident where he saw another soldier commit suicide in the barracks at Ft. Jackson.  

During the April 2014 Videoconference hearing, the appellant provided testimony containing additional facts about his previously reported storm and jeep related stressors, and reported two additional stressors in support of his claim.  His additional stressors included witnessing a soldier commit suicide in the barracks at Fort Jackson and being trapped in a plane in a body of water during a botched landing on a return flight from Fort Jackson to Washington, DC.  He reported experiencing nightmares and flashbacks about these incidents since discharge.

This additional evidence relates to the unestablished facts of service-related stressors, continuity of symptomatology of psychiatric symptoms since service, and a possible relationship between the appellant's currently diagnosed acquired psychiatric disorders and his military service.  Moreover, this evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the March 2006 RO decision and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent only, and for reasons described below, the appeal is granted.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the appeal to this extent is granted.  


REMAND

Reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, does not end the inquiry.  A determination on the merits pertaining to the appellant's current acquired psychiatric disorder is still required.  For reasons explained below, however, additional development is needed before the Board renders a decision on the appellant's claims for service connection for an acquired psychiatric disorder, right great toe, lung, and headache disabilities.  

Correspondence from the NPRC indicates that the appellant's service records are likely fire-related if they were located there at the time of the July 1973 fire in that facility.  Given that the appellant was discharged or retired from the regular or Reserves component of the Army before 1992, it is very likely that his service records were indeed located at the NPRC and therefore fire-related.  See Standard Form 180.  Nevertheless, the conflicting information of record as to the dates and types of the appellant's service makes it possible that his service treatment and personnel records may have been and currently be located at other records repositories.  Specifically, information received from the appellant (certificates of honorable discharge and DD Form 214), the NPRC, and the NARA (NA Form 13038, Certification of Military Service) suggests that the appellant may have had both active and reserve service at various times from January 8, 1955 to April 8, 1958, and the DD Form 214 received from the appellant in September 1994, which he obtained from an unknown source, suggests that he had a reserve service obligation until December 17, 1964.

M21-1MR, III.iii.2.B.13, which pertains to Army service records migration, indicates that if the appellant had active service, his service treatment records may have been stored at the VA Records Management Center (RMC).  It further indicates that if he had a reserve service obligation and was assigned to a Reserve component, his official military personnel file (OPMF) may have been transferred to that component for maintenance and safekeeping, or, if he did not join a specific Reserve component his OPMF may have been transferred to the Army Human Resources Command (HRC) for archiving.  There is no indication that any attempt has been made to request the appellant's service records from the RMC, HRC, or the Army Reserves components noted the DD Form 214 and December 1956 Record of Transfer or Release to Reserve Component of the Army (DA Form 1270) received from the appellant in September 1994.  The DD Form 214 indicates that the appellant served on ACDUTRA for 6 months from February 2 to August 1, 1957.  His last known duty assignment during active service was Co. D, 11th Bn., USATC, Inf. Fort Jackson, South Carolina.  Thereafter, he was transferred to the Army Reserves, Maryland Military District.  The December 1956 DA Form 1270 indicates that the appellant was transferred to 2192d USAR Control Group.  Accordingly, additional development is necessary to ensure that all of the appellant's available service personnel and treatment records have been obtained.  

In addition, lay statements of the appellant and his friends and family suggest that he received VA treatment at a Tuskegee VA facility for one or more of his claimed disabilities since approximately 1955.  The appellant has also indicated that VA may have associated four different Social Security numbers with his service and post-service VA treatment records.  While the RO has made numerous requests for records from the Tuskegee VAMC dating prior to May 1990, it is unclear from the negative responses received whether a search of facilities where archived and retired records may be stored has been conducted, or that searches have been conducted using all four of the Social Security numbers identified by the appellant (see August 1993 statement).  Accordingly, additional development is necessary to ensure that all available VA treatment records from Tuskegee VA treatment facilities from January 1, 1955 to May 14, 1990 have been obtained.

The appellant's statements of record and documented in VA treatment records also indicate that he has received VA and non-VA treatment for one or more of his claimed disabilities from multiple treatment providers; however, there is no indication that records have been requested or obtained from those providers.  Specifically, additional development is necessary to ensure that all available treatment records have been obtained from East Alabama Medical Center dating since 1955, to include any records authored by Dr. Castleberry as alluded to during the April 2014 hearing; Dr. Herring in Opelika; Dr. S. Lock in Opelika as alluded to in October 1991 and April 2007 VA treatment notes; Opelika Family Foot Care since 2012; Baptist Medical Center in Birmingham Alabama as alluded to in an August 1990 VA hospital summary; Alabama Neurology Clinic as alluded to in a March 1991 VA treatment note; Crowder Hospital for difficulty breathing as alluded to during the April 2014 hearing; Birmingham VAMC as alluded to in a September 2010 CAPRI inquiry; and Miami VAMC as alluded to in a May 2002 VA treatment note.  

The evidence of record also indicates that the appellant received disability benefits from the Social Security Administration (SSA) for physical and mental disability, as indicated in a July 2002 VA treatment record; however, there is no indication that records have been requested or obtained from the SSA.  Such records must be requested on remand.   

As to the appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD, he claims it is due to non-combat related stressors during service between 1955 and 1958.  His claimed stressors include (1) he and others being caught and/or injured in a hurricane or tornado storm at Fort Jackson while marching from a field exercise to the barracks; (2) witnessing a fellow unknown service member commit suicide at a barracks on or near "Tank Hill" at Fort Jackson; (3) being trapped in a plane for over an hour that ended up in a body of water when it landed at an airport in Washington, DC on a return flight from Fort Jackson in or around Summer 1958; and; (4) sustaining a head injury with loss of consciousness when he was bounced out of a jeep on or near "Tank Hill" during field exercises at Fort Jackson.  During the April 2014 hearing, the appellant stated he had been stationed at Fort Jackson for maybe four or five months prior to the storm-related stressor.  He recalled seeing other soldiers on the ground and not knowing if they were dead or alive.  He recalled being taken to a base medical facility, however, no injuries were found and he was released.  As to his claimed head injury-related stressor, he believes this may have caused or contributed to his currently claimed psychiatric disorder.  He indicated that he received in-service treatment for a head injury and that he was not returned to full duty for four or five days.  

During the hearing, he reported post-service mental health treatment at the Tuskegee VA hospital since the 1950s.  Post-service evidence includes an October 1973 divorce decree indicating the appellant's ex-wife was granted a divorce from him on grounds of cruelty.  An undated letter from the SSA shows that the appellant was diagnosed with schizophrenia and as suffering from PTSD.  The letter also indicated that the appellant may have suffered from a head injury during an in-service parachuting incident  and that he had hallucinations regarding the Korean and Vietnam wars.  VA treatment records since 1990 from the Central Alabama VA Health Care System, to include the Tuskegee VAMC, show psychiatric diagnoses of depression, alcohol abuse, rule out PTSD with anxiety, and schizoaffective disorder, schizophrenia, and mood disorder NOS.  They also show complaints of nightmares and flashbacks about going to war and jumping from airplanes.  

In April 2011, the RO issued a formal finding of a lack of information reported to corroborate the claimed stressor of being caught and injured in a hurricane or tornado storm at Fort Jackson; however, there is no indication that any attempt has been made to verify his other claimed stressors noted above.  This must be accomplished on remand.

As to the appellant's claim for service connection for residuals of a right big toe injury, during the April 2014 hearing, he testified that he injured his right big toe when he fell off a jeep during training exercises at Fort Jackson.  Specifically, his right big toe nail was dislodged into his shoe and two toenails regrew in its place.  He reported in-service treatment for pain and indicated that he was given a special shoe to wear for about 3 or 4 weeks.  He reported continuous post-service treatment for problems with his right great toe since discharge, to include at the Tuskegee VAMC and from Dr. Castleberry at East Alabama Medical Center.  He indicated that his right big toe was amputated in or around January 2011, in part due to diabetes; however, he continues to have pain and claims that his in-service injury combined with his diabetes to result in amputation of his right great toe.  Post service VA and private treatment records show complaints of pain of the lower extremities and suggest that the appellant's right great toe was amputated in January 2011, however, they contain no information as to any right great toe problems prior to amputation.  

As to the appellant's claim for service connection for a lung condition, during the April 2014 hearing, he reported difficulty breathing since being placed in a gas chamber during training exercises in Texas in 1956.  He reported in-service treatment for difficulty breathing after that incident on at least one occasion and continued VA and non-VA treatment for difficulty breathing since discharge.  He asserts that the exposure has made him susceptible to colds and breathing difficulty ever since.  Post-service VA treatment records show diagnosis of a tobacco use disorder and the appellant admitted to occasionally smoking marijuana in July 2002.  Chest x-rays since 1990 show findings compatible with COPD and healed granulomatous process in 1990, pulmonary emphysema and artificial or subsegmental atelectasis in May 1990, findings compatible with COPD in February 1992, peribronchial cuffing compatible with but not diagnostic of chronic bronchitis in October 1992,  and mild chronic bronchitis in February 2001.  VA and non-VA treatment records also show diagnostic assessments of COPD in July and November 1990, "? COPD" in August 1990, sinusitis in May 1992, and acute bronchitis in October 1992.  CAPRI inquiry in September 2010 shows diagnosis of chronic airway obstruction not elsewhere classified.

As to the appellant's claimed headache disability, in his April 2011 claim for service connection, he indicated that he has a current headache disability related to an in-service head injury.  In December 1991, he indicated that he sustained a head injury during airborne training at "Tank Hill" at Fort Jackson.  His February 1993 testimony suggests he sustained various injuries during a parachute jump in June 1955.  During the April 2014 hearing, he claimed that he has a current headache disability related to being "bopped around" and thrown out of a jeep during service with a loss of consciousness.  A December 1991 statement suggests that the jeep incident may have occurred between February and August 1956.  He reported in-service treatment for headaches with medication and continuous treatment for headaches since discharge.  He indicated that Dr. S. Lock may have related his current headaches to a head injury during service.  Post-service treatment records show a complaint of frontal headaches in June 1990.  A January 1991 VA treatment note shows diagnoses of vertigo and cephalgia of unknown etiology status post-surgery.  A May 1991 VA ophthalmology note shows a complaint of frontal cephalgia on arising and that "CF" was positive for bilateral temporal constriction.  In August 2002, diagnostic assessment was headache, rule out cervical degenerative joint disease.  In July 2005, the appellant related his headaches to service.  

The appellant has not been afforded VA medical and psychiatric examinations to determine that nature and etiology of his claimed psychiatric, right great toe, lung, and headache disabilities.  Given that the appellant's service records have not yet been located and his statements and testimony of record suggest that he has current psychiatric, right great toe, lung, and headache disabilities that may have had onset during or be related to injuries sustained during active and/or reserve service, he must be afforded appropriate VA examinations to determine the nature and etiology of his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide to and request that the NPRC review copies of (1) July 1993 and October 2005 NPRC verification of the appellant's service; (2) February and October 1993 NPRC correspondence to the appellant's congressman, to include the October 1993 NA Form 13038; (3) certificates of honorable discharge received from the appellant in May 1994, and; (4) the DD Form 214 received from the appellant in September 1994 and reconcile and verify the dates and types of the appellant's service to the extent possible.  All requests and responses received should be documented in the claims file.  

2. Also request from all appropriate records repositories, to include the NPRC, RMC, HRC, NARA, and all reserve units noted in the record (Co. B, 14th Bn., 3rd Trng Regt and Co. D, 11th Bn., 3rd Trng Regt at Fort Jackson; Co. D, 11th Bn., USATC, Inf Fort Jackson, South Carolina; USAR of Maryland Military District; and 2192d USAR Control Group), the appellant's complete service personnel and treatment records, to include any morning/sick reports, Surgeon General's Office Extracts, records of any hospital and clinical treatment, and reports of a limited physical profile pertaining to the appellant and his claimed lung/respiratory, headache/head injury, and right lower extremity/right great toe injury disabilities from January 1955 to December 1958.   

All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the appellant's complete service personnel and treatment records.

3. Contact DFAS and request the appellant's military pay records dating from January 1, 1955 to December 1964 to verify the dates of any period(s) of active duty, and ACDUTRA / INACDUTRA service.

4. Once the above requested development is complete, the AOJ should review the record and complete a memorandum of formal finding as to the dates and types of the appellant's military service for VA compensation and pension purposes.

5. Contact the appellant and request that he identify all VA and non-VA treatment received since 1955 for his claimed acquired psychiatric disorder, right great toe, lung and headache disabilities.  Also request that he complete and submit authorization necessary to enable VA to obtain private treatment records from: East Alabama Medical Center; Dr. Castleberry at East Alabama Medical Center; Dr. Herring in Opelika; Dr. S. Lock in Opelika as alluded to in October 1991 and April 2007 VA treatment notes; Opelika Family Foot Care; Baptist Medical Center in Birmingham as alluded to in an August 1990 VA hospital summary; Alabama Neurology Clinic as alluded to in a March 1991 VA treatment note; and Crowder Hospital for difficulty breathing as alluded to during the April 2014 hearing.  Any records requests in this regard must include all of the appellant's known Social Security numbers as identified by him in correspondence received on August 26, 1993.  All records requests and responses received must be documented in the claims file.

6. Regardless of whether the appellant responds to any request for records, obtain and associate with the claims file all inpatient and outpatient VA medical and psychiatric treatment records dating since January 1955 from the Birmingham VAMC as alluded to in in the September 2010 CAPRI inquiry and the Miami VAMC as alluded to in a May 2002 VA treatment note.  Also obtain and associate with the claims file all inpatient and outpatient VA medical and psychiatric treatment records from the Central Alabama VA Health Care System, to include any Tuskegee VA treatment facilities dating from January 1955 to May 1990, June 1993 to February 2001, March 2005 to March 2006, and since August 2007.  All records requests in this regard must include all four Social Security numbers identified by the appellant in correspondence received on August 26, 1993.  A search of all appropriate records repositories for retired and archived records must be conducted and notation that such a search has been conducted must be noted in any response provided.  Requests for such records must continue until such records are located or a negative response is received.  All records requests and responses received must be documented in the claims file.  

7. Obtain and associate with the claims file any decision from the SSA to award or deny benefits to the appellant and the records upon which the decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

8. After the development requested above is completed to the extent possible, attempt to verify the appellant's four non-combat related stressors (described in detail above) through the JSRRC, per current M21-1MR provisions.  If insufficient data is available to formulate a request within JSRRC guidelines, the appellant should be notified of any additional information required and allowed an opportunity to respond.  If his claimed stressors cannot be verified for any reason, a memorandum to that effect should be prepared and associated with the claims file.

9. All requests for records and any records and/or responses received must be associated with the claims file.  If any requested records cannot be obtained for any reason, the AOJ must notify the appellant and his representative of the inability to obtain such records in accordance with 38 C.F.R. § 3.159(e) (2013).  An appropriate time should be allowed for response.

10. Once the above requested development is complete to the extent possible, schedule the appellant for VA medical and psychiatric examinations by an appropriate medical professional to determine whether his claimed disabilities may be related to his military service.  The claims folder, to include any relevant records in Virtual VA and VBMS, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  Any indicated diagnostic tests and studies should be conducted.

Psychiatric Examination 

The examiner must identify all currently diagnosed acquired psychiatric disorders found on examination and in the record.  For each diagnosed acquired psychiatric disorder the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to service.  The examiner must provide a complete written rationale for any opinion offered. In so doing the examiner must:

(a) Explain the basis for each diagnosis offered, and how that diagnosis is justified under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

(b) If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and any verified in-service stressor (as of the date of this remand, no stressor has been independently verified, however, that finding may change depending on the results from development outlined above).  

(c) The examiner must consider the lay statements of the appellant and his family and friends.

Medical Examination - headache, lung, and right great toe disabilities

The examiner should elicit from the appellant a complete history of his claimed lung, headache, and right great toes disabilities.  

Following a review of the claims file, examination of the appellant, and consideration of his contentions, the examiner is requested to identify all current headache, lung, and right great toe disabilities diagnosed on examination and in the record.   

The examiner is requested to provide a specific opinion as to:

a) whether the appellant suffers from a current headache, lung, and right great toe disability, and if so; 

b) whether it is at least as likely as not (50 percent or greater probability) that such disability was incurred in or is related to any event or injury during service as alleged.   

All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  If any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

11. Review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If they are deficient in any manner, corrective procedures must be implemented at once.

12. Then, readjudicate the issues on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case, and afford the appellant and his attorney an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


